 In the Matter Of UHLMANN GRAIN COMPANYandCOMMERCIAL TELEG-RAPHERS' UNION, WESTERN BROKER DIVISION, A. F. OF L.Case No. R ,5301.Decided-June 3,19%3,-Mayer, Meyer, Austrian d Platt,byMr. Leo F. Tierney,of Chi-cago, Ill:, for the Company.Mr. W. L,. Allen,ofWashington, D. C., andMr. John B. Alcorn,of Detroit, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION',STATEMENT OF THE CASE-Upon petition duly filed-by Commercial Telegraphers' Union, West-ern Broker Division, herein called the Union, alleging that a questionaffecting commerce had arisen concerning, the representation of em-ployees of Uhlmann Grain Company, Chicago, Illinois, herein calledthe Company, the National Labor Relations Board provided, for anappropriate hearing upon due notice before Russell Packard, TrialExaminer.Said hearing was held at 'Chicago, Illinois, on May i 6,1943.,The Company and the Union' appeared and participated inthe hearing and all-parties were afforded full opportunity to be heard,,to examine and cross-examine witnesses; and to introduce, evidencebearing ,on the issues. -The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF, FACT1. THE BUSINESS OF THE COMPANYUhlmann Grain Company is an Illinois corporation with its prin-cipal place,of business at Chicago, Illinois.The Company is licensedto do business in the States of Illinois, Missouri, Kansas; Texas, New-'York,Minnesota, and Oklahoma.The Company maintains officesat New York City, Chicago, Kansas City, Enid, Amarillo, Fort Worth,50 N. L. R. B., No. 16.760 UHLMANN GRAIN COMPANY77,and- San Angelo, where it is engaged in buying and selling commodi-ties such as grains, cottons, butter, and wool tops, both on a cashand a futures basis.The Company is a member of the Chicago Boardof Trade, Kansas City Board of Trade, New York Produce Exchange,Duluth' Board of Trade, Fort Worth, Grain and. Cotton Exchange,Commodity Exchange, Inc., at New York City, New York Coffee andSugar Exchange, New York Cocoa Exchange, -and Chicago Mercan-tileExchange.During 1942 the Company's brokerage of grain fu-tures was in excess of 100,000,000 bushels, 95 percent of which involvedinterstate transactions.During the same period the Company'stransactions in cash grain exceeded 10,000,000 bushels, the greater partof which resulted in interstate movement of the grail,.The Companyalso trades on the Winnipeg Grain Exchange in Canada, where itstrade during 1942 approximated 5,000,000 bushels.During the sameperiod the Company dealt in 800 carloads of butter and eggs, 75 per-cent of which involved interstate transactions, and 80,000 bales ofcotton and wool tops, practically all of which moved in interstatecommerce.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDCommercial Telegraphers'Union,WesternBroker Division, is ft'labor organization affiliated with the American Federation.of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 19, 1943, the Union, claiming to represent a majority ofthe telegraphers'employed by the Company, asked the Company forrecognition as exclusive collective bargaining representative of suchemployees. 'The Company refused this request until such time as theUnion was' certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit` hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionurges that all telegraphersat the Chicago,Kansas City,Enid,Forth Worth, Amarillo, and-New York CityOffices of the Com-'The Regional Director reported that the Union presented nine membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of April 5, 1943. There are nine employees in the -appropriate unit- '_7$ Y l ' DECISIONS OF NATIONAL LfABO'R RELATIONS BOARDpang, constitute ,an appropriate unit.The Company contends thatthe 'telegraphers at each of the six named offices constitute separate -units.The parties are in further disagreement with respect ,to three -ulleged supervisory employees.,.The Company employs three telegraphers at Chicago, four at Kan-,sas City, and,one each at Enid, Forth Worth, Amarillo, and New YorkCity.All of the telegraphers involved transmit and receive marketintelligence, orders, price quotations, market change flashes, and tradenews over private wires of the Coinpany.The work of the teleg-raphers at each of the offices is similar. In support of, its contention,the Company,points out that the telegraphers at its various offices arepaid on different wage' scales, that the offices are widely separatedgeographically, and that the telegraphers are hired locally at eachoffice.The Union's organization has progressed on a system-widebasis.The Company's accounting is organized on a system-wide basis,and the pay rolls of its various offices are sent `to the main office atChicago for accounting purposes.There is no history of collectivebargaining either on an individual office or on a system-wide basis.Under all the circumstances we find that a system-wide unit of teleg-raphers is appropriate.Arthur Moloney and Earl Harmon are classified by the Company,as chiefs of the wire rooms at Chicago and Kansas City, respectively.The Union urges that they be included in the unit and the Companythat' they be excluded.Moloney and Harmon have the authority, tohire and discharge and supervise all the employees in the wire rooms.On occasion they act as relief telegrapher operators.We shall ex-clude Harmon and Moloney from the unit as supervisory employees.Francis C. Higgins is the only employee' at the Company's Ama-rillo office.The Union'urges that he be included in the unit and theCompany that he be excluded.Higgins spends about 50 percent ofhis time transmitting and receiving messages by telegraph.Theremainder of the time he solicits business and engages in other typesof work.The record indicates that Higgins does not exercise anysupervisory duties.We find that Higgins should be included in theunit.IIr1We find that all telegraphers at the Chicago, Kansas City, Enid,FortWorth, Amarillo, and New York City.offices of the Company,including Higgins, but excluding Moloney and Harmon, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of -the Act.V.THE DETERMINATION' OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by 'means- of an election by secret ballot among UHLMANN GRAIN COMPANY,'791the employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Uhlmann GrainCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during' said'pay-roll'period because they were ill or on vacation or temporarilylaid off, and including' employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinegraphers' Union, Western Broker Division, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining.1i